EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Responses, filed on July 20, 2021 and filed on December 6, 2021, have been received and made of record. In response to the Non-Final Office Action dated April 20, 2021, the title, figures 1 and 2, and claims 1, 2, 5-9, 12, 13 and 15 have been amended, claims 3 and 4 have been cancelled, and claims 16-26 have been newly added.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on June 24, 2021 and the IDS submitted on November 3, 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Response to Arguments
Regarding the objection to the drawings, amended figures 1 and 2 are now properly designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Therefore, the objection to the drawings is withdrawn.
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1, 2, 4, 5 and 15, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1, 2, 4, 5 and 15 is withdrawn.   
Regarding the 35 U.S.C. 102 rejection of claims 1, 6-8 and 15, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1, 6-8 and 15 is withdrawn.   

Allowable Subject Matter
Claims 1, 2 and 5-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 2 and 5-14, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging apparatus, comprising a guide section configured to guide incident light from a subject to an imaging element, wherein a shape of the guide section is a circular frustum shape, the circular frustum shape of the guide section includes a large opening portion and a small opening portion, and each of the large opening portion and the small opening portion includes a curved mirror surface, an imaging section configured to capture an image of the guided incident light as a pixel signal, and a signal processing section configured to reconstruct the pixel signal as a final image based on signal processing.
Regarding claim 15, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging method, comprising in an imaging apparatus that includes an imaging element and a guide section, guiding, by the guide section, incident light from a subject to the imaging element, wherein a shape of the guide section is a circular frustum shape, the circular frustum shape of the guide section includes a large opening portion and a small opening portion, and each of the large opening portion and the small opening portion includes a curved mirror surface, capturing an image of the guided incident light as a pixel signal, reconstructing the pixel signal as a final image based on signal processing.
Regarding claims 16-26, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging apparatus, comprising a guide section configured to guide incident light from a subject to an imaging element, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697